Case: 4:18-cv-01677-CAS Doc. #: 15 Filed: 01/04/19 Page: 1 of 2 PageID #: 488



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

 RASHEEN ALDRIDGE,                    )
                                      )
        Plaintiff,                    ) Case No. 4:18-CV-1677
                                      )
 v.                                   ) JURY TRIAL DEMANDED
                                      )
 CITY OF ST. LOUIS, et al.            )
                                      )
        Defendants.                   )

      DEFENDANTS' NOTICE OF MOTION TO CONSOLIDATE DISCOVERY

        Pursuant to Eastern District Local Rule 42-4.03,

 defendants hereby notify all parties that a motion to

 consolidate discovery was filed in Case No. 4:17-CV-02482-

 RLW.    A copy of the motion is attached to this notice.


                                Respectfully submitted,
                                JULIAN L. BUSH, CITY COUNSELOR
                                /s/Robert H. Dierker 23671MO
                                dierkerr@stlouis-mo.gov
                                Associate City Counselor
                                /s/Abby Duncan 67766MO
                                duncana@stlouis-mo.gov
                                Assistant City Counselor
                                Meghan Bruyns 69987MO
                                Assistant City Counselor
                                Amy Raimondo 71291MO
                                Assistant City Counselor
                                314 City Hall
                                1200 Market St.
                                St. Louis, MO 63103
                                314-622-3361
                                Fax 314-622-4956
Case: 4:18-cv-01677-CAS Doc. #: 15 Filed: 01/04/19 Page: 2 of 2 PageID #: 489




                         Certificate of Service

      I hereby certify that on January 4, 2019, the
 foregoing was electronically filed with the Clerk of the
 Court to be served by operation of the Court’s electronic
 filing system.
                               /s/Abby Duncan 67766MO




                                     2
